Citation Nr: 0622052	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocations, left shoulder, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than January 11, 
2002, for a 20 percent rating for recurrent dislocations, 
left shoulder, status postoperative.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from August 1976 until April 
1984.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  In the January 2003 rating decision, 
the RO granted an increased rating for the veteran's left 
shoulder disability to 20 percent disabling, and assigned an 
effective date of September 30, 2002.  By a February 2004 
rating decision, the RO granted an earlier effective date of 
January 11, 2002, based on a VA record construed as an 
informal claim.

The Board notes that the veteran has not submitted a 
substantive appeal (VA form 9) following the April 2005 
Statement of the Case as to service connection claims for 
bilateral ankle conditions, bilateral knee conditions, and 
major depression.  Therefore, the appeals regarding these 
issues have not been perfected and are not before the Board.  
Additionally, in a November 2005 statement in support of his 
claim, the veteran claimed service connection for arthritis 
of the left shoulder.  However, the Board finds that the 
arthritis claim is not inextricably intertwined with the left 
shoulder increased rating claim that is properly before the 
Board at this time.  The Board refers the arthritis claim to 
the RO for any appropriate action. Kellar v. Brown, 6 Vet. 
App. 157 (1994).


FINDINGS OF FACT

1.  By a rating decision in March 1994, the RO granted 
service connection and assigned a noncompensable evaluation 
for the veteran's left shoulder disability.

2.  The veteran did not appeal the March 1994 rating 
decision.

3.  In a statement received on February 9, 1995, the veteran 
requested that his claim for "service connection" for his 
left shoulder disability be reopened, "as the condition 
[has] become progressively worse."  He further indicated 
that he was "willing to report for an examination to assess 
the current level of [his] disability."

4.  In a letter determination dated in March 1995, the RO 
denied the February 9, 1995 increased rating claim on the 
basis that he had not submitted new and material evidence to 
establish service connection for his left shoulder 
disability.

5.  The claims folder is absent clinical evidence referable 
to the disability at issue subsequent to service until 
January 11, 2002.

6.  The veteran again requested an increased rating for his 
service-connected left shoulder disability on September 30, 
2002.

7.  Throughout the rating period on appeal, the veteran's 
left shoulder disability is manifested by complaints of pain 
on repetitive motion with flare-ups occurring two or three 
times per week and guarding of arm movement; objectively, the 
evidence shows abduction to 55 degrees from the side. 

8.  A VA Medical Center record from January 11, 2002, showed 
complaints of and treatment for left shoulder pain.

9.  No communication prior to January 11, 2002, serves as an 
informal claim for entitlement to an earlier effective date 
for an award of an increased rating for recurrent 
dislocations, left shoulder, postoperative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for the veteran's left shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2005).

2.  The criteria for an effective date prior to January 11, 
2002, for the award of an increased rating for recurrent 
dislocations, left shoulder, postoperative, have not been 
met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include 
increased rating and earlier effective date claims.  

In the present case, VA satisfied its duty to notify by means 
of October 2002, February 2005, January 2006, and April 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claims, provided 
examples of such evidence, and notified him of his and VA's 
respective duties for obtaining evidence and where to send 
any additional evidence.

Regarding the veteran's increased rating claim, the AOJ 
notice letters listed above did not set forth the relevant 
diagnostic code (DC) for the disability at issue.  However, 
this is found to be harmless error.  Indeed, the February 
2004 Statement of the Case included such information, and 
included a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.

The October 2002 letter did not set forth the relevant 
factors to achieve an earlier effective date.  However, this 
is also found to be harmless error.  Indeed, the April 2006 
letter included such information, and included a description 
of the factors and provided examples of evidence that veteran 
should submit to VA for an earlier effective date.  Thus, the 
failure to include such notice in the October 2002 VCAA 
letter did not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's post-service reports of VA treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record.  In the November 
2002 VA form 21-4142, the veteran indicated that he had 
treatment at Barnes Hospital and the Ferguson Medical Group.  
Despite receiving appropriate VCAA notice, the veteran did 
not provide the addresses or the dates of treatment at the 
above private medical facilities.  In this regard, the Board 
points out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Preliminary considerations- review of record

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Increased rating- left shoulder

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The rating criteria for the shoulder are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2005).  Diagnostic 
Code 5200 is not applicable in the present case because there 
is no medical evidence that the veteran has ankylosis of the 
left shoulder joint.  Likewise, Diagnostic Code 5203 is not 
applicable because it does not provide a rating higher than 
his current 20 percent evaluation.  The only applicable 
diagnostic codes, therefore, are 5201 and 5202.  Diagnostic 
Codes 5201 and 5202 distinguish between the major (dominant) 
extremity and the minor (non-dominant) extremity.  See 38 
C.F.R. § 4.69 (2005).  The medical evidence shows that the 
veteran is right handed.  Therefore, the criteria referencing 
the minor extremity are for consideration here.

The veteran's left shoulder disability is currently rated at 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202-
5203.  This rating contemplates impairment of humerus (minor) 
with infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).   
Additionally, under Diagnostic Code 5202, fibrous union of 
the humerus warrants a 40 percent evaluation for the minor 
arm.  Nonunion of the humerus (false flail joint) warrants a 
50 percent evaluation for the minor arm.  Loss of the head of 
the humerus (flail shoulder) warrants a maximum 70 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2005).

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 20 percent 
for his left shoulder disability under Diagnostic Code 5202.  
At the January 2003 VA examination, the veteran denied any 
recent total dislocation of the shoulder which required 
treatment to reduce the dislocation.  The veteran did state 
that his left shoulder constantly feels like it wants to slip 
out of joint.  Even so, at his March 2005 VA examination, the 
veteran confirmed that he had not had any dislocation since 
being discharged from service.  Thus, a higher rating under 
Diagnostic Code 5202 is clearly not indicated.  In addition, 
April 2002 X-rays of the left shoulder disclosed a narrowing 
of the glenohumeral joint, but no fracture or dislocation was 
seen.  March 2005 X-rays showed the glenohumeral and 
acromioclavicular joints to be normal and stated that no 
fracture, subluxation, or dislocation were present.  Neither 
VA examination nor their accompanying radiological reports 
have disclosed fibrous union, nonunion, or loss of the 
humeral head, and therefore, a higher rating under this 
diagnostic code is not warranted.  Additionally, the Board 
has considered additional functional limitation, but finds 
that the veteran's disability picture is still consistent 
with the present rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has also considered other potentially applicable 
Diagnostic Codes.
As noted above, the only alternate diagnostic code providing 
for a possible rating in excess of 20 percent for a non-
dominate extremity is limitation of motion of the shoulder 
and arm that is evaluated under Diagnostic Code 5201.  
Diagnostic Code 5201 provides a maximum 30 percent rating for 
the minor arm when motion is limited to 25 degrees or less 
from the side.  Standard motion of the shoulder is from 0 to 
180 degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2005).

The evidence shows that on VA examination in January 2003, 
the veteran has great difficulty and severe pain with any 
forward flexion greater than 30 degrees.
Additional evidence shows that on VA examination in March 
2005, the veteran complained of pain and functional 
limitation in the shoulder.  On range of motion testing, the 
examiner reported that the veteran had a forward flexion of 
65 degrees and abduction of 55 degrees and external and 
internal rotation of 5 and 7 degrees respectively.  The 
examiner opined that the results from the range of motion 
testing were not consistent with the diagnosis of repeated 
dislocations during service or the normal clinical course 
expected thereafter.  The examiner also opined that the 
veteran's left shoulder was significantly guarded and 
possibly self-limited.  Furthermore, the veteran denied the 
use of an orthopedic brace or device as well as any current 
active or ongoing medical treatment for his left shoulder 
pain.  Based on the foregoing, the Board finds that the range 
of motion findings detailed previously are appropriately 
reflected in the presently assigned 20 percent evaluation.

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
In this regard, the Board acknowledges the veteran's 
complaints of left shoulder pain noted in outpatient 
treatment records dated in January 2002 and in March 2002.  
The Board further acknowledges complaints of severe pain upon 
VA examination in January 2003.  The VA examiner commented 
that the veteran has a great deal of difficulty removing his 
jacket.  

The veteran has also complained of flare-ups occurring two or 
three times per week during his VA examination in March 2005.  
The veteran also complained of pain affecting his activities 
of daily living.  The Board does acknowledge such pain, which 
he stated is precipitated with repetitive motion and 
indicated by decreased functional abilities.  The veteran 
stated that the pain can reach a 7 out of 10 in intensity.  
Nevertheless, the test for a higher rating under DeLuca is 
not pain in and of itself, but the additional functional 
limitation that such pain causes.  Here, the objective 
evidence does not reveal findings of additional limited 
function such as to warrant a higher rating.  Indeed, the 
objective evidence, as noted in the March 2005 VA examination 
report, shows that the veteran was not further limited by 
fatigability, incoordination, lack of endurance or repeated 
testing.  No ligamentous instability was reported.  The Board 
further acknowledges a finding that the veteran could not 
perform the Drop Arm test.  Also, the VA examiner noted that 
his range of motion was significantly affected by pain, but 
opined that his limitation appears to be based solely upon 
the veteran's perceived (subjective) complaints.  In any 
event, the Board finds that such pain has already been fully 
contemplated in the presently assigned 20 percent rating.

Additionally, it is noted that the veteran's left shoulder 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a rating under Diagnostic Code 7804.  Here the evidence does 
not establish that such criteria have been met.  Upon VA 
examination in March 2005, a surgical scar was noted on the 
veteran's left shoulder.  The VA examiner described the scar 
as well-healed, well-blended non-disfiguring, and non-
functionally limiting, which was consistent his history of 
surgical intervention during service.  Moreover, the veteran 
has not raised any complaints regarding the scar.  In view of 
the foregoing, the Board finds that a separate compensable 
evaluation for a left shoulder scar is not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, while the evidence of record does reveal a 
painful left shoulder, the veteran's overall disability 
picture is not shown to be commensurate to the next-higher 40 
percent rating under Diagnostic Code 5202, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2005) is not warranted.

II.  Earlier effective date- increased evaluation, left 
shoulder

Legal criteria

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2005).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2005).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2005).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2005).

Analysis

A March 1994 rating decision granted the veteran service 
connection for his left shoulder condition at a 
noncompensable level from December 14, 1993.  In a statement 
received on February 9, 1995, the veteran requested that his 
claim for "service connection" for a left shoulder be 
reopened, "as the condition [has] become progressively 
worse."  In a letter determination dated in March 1995, the 
RO denied the February 9, 1995 increased rating claim on the 
basis that he had not submitted new and material evidence to 
establish service connection for his left shoulder 
disability.  

The veteran again requested entitlement to an increased 
rating for his service-connected left shoulder was received 
on September 30, 2002.  A January 2003 rating decision 
increased the rating from noncompensable to 20 percent 
disabling effective September 30, 2002, the date of receipt 
of the claim.  Then, a February 2004 rating decision 
continued the 20 percent evaluation, but changed the 
effective date to January 11, 2002.  The January 2002 
effective date is established from a VA treatment report 
showing subjective reports of severe pain, specifically on 
range of motion.  

The Board will consider the veteran's contention that the 
effective date for such award should precede January 11, 
2002, the date presently assigned.  As previously noted, the 
effective date with respect to an increase in disability 
evaluation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  An exception is provided in, 
38 C.F.R. § 3.400(o)(2), which states that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise 
the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime from January 11, 2001 through January 10, 
2002, an increase in the veteran's left shoulder became 
factually ascertainable.  The medical evidence of record does 
not indicate that during that time period the veteran's left 
shoulder was manifest by symptomatology most nearly 
approximating, the 20 percent rating criteria ultimately 
assigned in the January 2003 rating decision.  In fact, it 
does not appear that the veteran, complained of, or was 
treated for, his left shoulder at all during such time frame.  
Therefore, an increase in his disability was not factually 
ascertainable until the January 11, 2002 treatment report, 
which is his presently assigned effective date.  

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, 
the January 11, 2002, date of VA treatment report is the 
appropriate effective date here, because even if the date 
that the entitlement arose could be found to precede it, the 
latter of the two dates controls.  38 C.F.R. § 3.157(b)(1).   

In conclusion, the evidence of record fails to establish 
entitlement to an effective date earlier than January 11, 
2002, the date presently assigned.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocations, left shoulder, postoperative, is 
denied.

An effective date earlier than January 11, 2002, for an award 
of recurrent dislocations, left shoulder, postoperative, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


